                        Case 5:19-cv-04700-LHK Document 112 Filed 06/04/21 Page 1 of 4



            1      COOLEY LLP
                   BEATRIZ MEJIA (190948)
            2      (mejiab@cooley.com)
                   KYLE C. WONG (224021)
            3      (kwong@cooley.com)
                   LAUREN J. POMEROY (291604)
            4      (lpomeroy@cooley.com)
                   101 California St., 5th Floor
            5      San Francisco, CA 94111
                   Telephone: (415) 693-2000
            6      Facsimile: (415) 693-2222

            7      MICHELLE C. DOOLIN (179445)
                   (mdoolin@cooley.com)
            8      JAYME B. STATEN (317034)
                   (jstaten@cooley.com)
            9      4401 Eastgate Mall
                   San Diego, CA 92121
          10       Telephone: (858) 550-6000
                   Facsimile: (858) 550-6420
          11

          12       Attorneys for Defendant
                   APPLE INC.
          13

          14

          15                                      UNITED STATES DISTRICT COURT

          16                                  NORTHERN DISTRICT OF CALIFORNIA

          17                                           SAN JOSE DIVISION

          18

          19       ANDREA M. WILLIAMS AND JAMES                 Case No. 5:19-cv-04700-LHK
                   STEWART, On Behalf of Themselves And
          20       All Others Similarly Situated,               DEFENDANT APPLE INC.’S OPPOSITION TO
                                                                PLAINTIFFS’ MOTION FOR ADMINISTRATIVE
          21                        Plaintiffs,                 RELIEF TO SECURE THE NEXT AVAILABLE
                                                                HEARING DATE FOR THEIR PLANNED
          22              v.                                    MOTION FOR SUMMARY JUDGMENT OR, IN
                                                                THE ALTERNATIVE, PARTIAL SUMMARY
          23       APPLE INC.,                                  JUDGMENT OR SUMMARY ADJUDICATION

          24                        Defendant.

          25                                                    Judge:     The Hon. Lucy H. Koh
                                                                Crtrm:     8, 4th Floor
          26

          27

          28
  COOLEY LLP                                                                  APPLE’S OPPOSITION TO PLAINTIFFS’
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                             MOTION FOR ADMINISTRATIVE RELIEF
                                                                                     CASE NO. 19-CV-04700-LHK
                        Case 5:19-cv-04700-LHK Document 112 Filed 06/04/21 Page 2 of 4



            1      I.     INTRODUCTION AND ARGUMENT

            2             On May 12, 2021, Plaintiffs stipulated along with Apple to a case schedule, which included

            3      pushing back the hearing date for any dispositive motions from October 28, 2021 to November 18,

            4      2021. (Dkt. No. 107.) Less than three weeks later and without prior notice, Plaintiffs contacted the

            5      Court seeking to move up the hearing date for dispositive motions from November to the “next

            6      available” date on the Court’s calendar. (Dkt. No. 111-2.) Plaintiffs’ request, however, not only is

            7      improper and premature but also creates unnecessary complications for the Court and the Parties,

            8      including ignoring the realities of the notice and opt-out process that must occur before summary

            9      judgment.

          10              First, in violation of Local Rules 6-3 and 7-11, Plaintiffs’ Administrative Motion (“Motion”)

          11       fails, among other things, to “[i]dentif[y] the substantial harm or prejudice that would occur if the

          12       Court did not change the time,” “[d]escribe[] the efforts the party has made to obtain a stipulation to

          13       the time change,” and explain “why a stipulation could not be obtained” as well as “the effect the

          14       requested time modification would have on the schedule for the case.” N.D. Cal. L. R. 6-3, 7-11; see

          15       also Declaration of Beatriz Mejia in Support of Apple Inc.’s Opposition to Plaintiffs’ Administrative

          16       Motion ¶¶ 2-3. The Court should deny the Motion on this ground alone.1

          17              Second, Plaintiffs have not established good cause for this Court to alter the schedule the

          18       Parties stipulated to and the Court endorsed just weeks ago. Quantum Labs, Inc. v. Maxim Integrated

          19       Prods. Inc., No. 18-cv-07598-BLF, 2020 WL 1914959, at *2 (N.D. Cal. Apr. 20, 2020) (“Any

          20       modification to the Court’s scheduling order is governed by Federal Rule of Civil Procedure 16(b),

          21       which requires a showing of good cause and leave from the Court.”). Plaintiffs attempt to justify this

          22       sudden change of heart by claiming it will help judicial efficiency, but the potential resolution of

          23       Plaintiffs’ summary judgment motion a few months earlier than currently scheduled creates risks

          24

          25       1
                     This is not the first time Plaintiffs have rushed to Court with a defective request for administrative
                   relief seeking to change dates in the case schedule that they had previously agreed to. (Dkt. No. 86.)
          26       Just a few months ago, Plaintiffs sought an ex parte extension of time for the reply brief in support of
                   their motion for class certification. (Id.) The Court denied their motion because Plaintiffs violated
          27       the governing Local Rule and failed to show prejudice. (Dkt. No. 89.) Here, Plaintiffs have again not
                   followed the clear requirements under the Local Rules, nor have shown any harm that would result
          28       from the Court keeping the very deadline they recently sought.
  COOLEY LLP                                                                           APPLE’S OPPOSITION TO PLAINTIFFS’
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    2.                MOTION FOR ADMINISTRATIVE RELIEF
                                                                                              CASE NO. 19-CV-04700-LHK
                         Case 5:19-cv-04700-LHK Document 112 Filed 06/04/21 Page 3 of 4



            1      diverting the Court’s resources while the Parties are concurrently seeking this Court’s review and

            2      approval of class notice.

            3             Plaintiffs’ other proffered rationale is equally unavailing: “[T]here is no good reason for

            4      requiring Class Plaintiffs to wait nearly half a year before arguing a motion they are prepared to argue

            5      now.” (Dkt. No. 111 at 2.) An alleged delay that Plaintiffs themselves agreed to hardly meets the

            6      good cause standard.

            7             Third and most importantly, Plaintiffs’ request is premature and only creates needless and

            8      significant complications for the Court and Parties. Plaintiffs acknowledge, for instance, that the

            9      summary judgment hearing and decision must take place after the notice and opt out periods have run.

          10       (Dkt. No. 111 n.3.) But, Plaintiffs offer no proposed deadlines that would permit the Parties to finish

          11       this complex process—including the vetting of a claims administrator, the Parties’ agreement on

          12       notice, the Court’s approval of that notice, the dissemination of notice to millions of potential class

          13       members, and the running of the opt-out period—on a truncated schedule.

          14              By contrast, the current schedule for dispositive motions, including the hearing date on such

          15       motions, accommodates the various procedural and substantive steps that need to occur before the

          16       Court’s resolution of either side’s dispositive motions. Apple is willing to meet and confer on the

          17       hearing date for both Parties’ summary judgment motions as well as the overall case schedule once

          18       notice has been sent and the opt-out deadline has been set. But now, before any of the work on notice

          19       has even begun, is not the time.2

          20       II.    CONCLUSION

          21              For the forgoing reasons, Apple respectfully asks the Court to DENY Plaintiffs’ Motion.

          22

          23

          24
                   2
                     Plaintiffs’ citation to Apple’s statement in the joint case management statement that Apple would
          25       move for summary judgment “at the earliest opportunity” is unavailing. (Mot. at 2.) While Apple has
                   always intended to move for summary judgment expeditiously, it also believes that the Court’s order
          26       on class certification requires additional time to address on summary judgment as well as to follow up
                   on the necessary procedural steps certification entails. Moreover, in that same joint case management
          27       statement, Apple proposed (along with Plaintiffs) to set the hearing on dispositive motions for October
                   28, 2021. In setting that date, Apple understood the need to balance its desire to move expeditiously
          28       for summary judgment with any potential follow up from the Court’s class certification decision.
  COOLEY LLP                                                                           APPLE’S OPPOSITION TO PLAINTIFFS’
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    3.                MOTION FOR ADMINISTRATIVE RELIEF
                                                                                              CASE NO. 19-CV-04700-LHK
                        Case 5:19-cv-04700-LHK Document 112 Filed 06/04/21 Page 4 of 4



            1

            2
                   Dated: June 4, 2021                 COOLEY LLP
            3

            4
                                                       /s/ Michelle C. Doolin
            5                                          Michelle C. Doolin
            6                                          Attorney for Defendant
                                                       APPLE INC.
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                               APPLE’S OPPOSITION TO PLAINTIFFS’
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                         4.               MOTION FOR ADMINISTRATIVE RELIEF
                                                                                  CASE NO. 19-CV-04700-LHK
